10

1]

2

13

14

Is

16

17

18

19

20

21

22

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* ok
UNITED STATES OF AMERICA, Case No. 2:15-cr-00352-APG-PAL
Plaintiff, ORDER DENYING MOTION TO
REDUCE SENTENCE

Vv.

F No.
LIVIER BERENICE VALENZUELA- [ECF No. 104]

VELASCO,

Defendant.

 

 

 

Defendant Livier Berenice Valenzuela-Velasco moves for an order reducing her sentence
under the First Step Act. ECF No. 104. She does not point to a specific provision of that act that
would justify early release. Nor does she cite to a provision of 18 U.S.C. § 3582(c) that would
allow me to modify her sentence. Thus, I do not have the authority to grant her motion for a
reduction of her sentence.

I THEREFORE ORDER that defendant Livier Berenice Valenzuela-Velasco’s motion to
reduce her sentence (ECF No. 104) is DENIED.

Dated: February 11, 2020.

-—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
